Exhibit 10.1
 
 
Warrick Unit 4 Coal Supply Agreement Amendment No. 1
 
CONFIDENTIAL PORTIONS OMITTED
 
LEGEND:
[**] REPRESENTS CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT
 

This Amendment to the January 1, 2009 Warrick Unit 4 Coal Supply Agreement
between Vectren Fuels (VF), Inc, and Vectren Power Supply (VPS) evidences as
follows:
 
WHEREAS, VPS annually buys 480,000 tons of coal from VF to supply Warrick Unit 4
under a contract entered into effective January 1, 2009, and having a term
ending December 31, 2014; and
 
WHEREAS, the Warrick Unit 4 Contract provides for a price re-negotiation period
pursuant to section 4.3 for 2013 and 2014; and;
 
WHEREAS, VPS has 301,322 tons of stored coal at Prosperity Mine which will be
delivered by VF to Warrick 4, or other units, during 2011 and/or 2012;
 
Now, therefore, the parties agree to amend the Warrick Unit 4 Contract as
follows:
 
1.  Under section 4.1, the FOB Mine prices for 2013 and 2014 are [**].
 
2.  Section 1.1 is amended to provide that the source of the coal for 2012-2014
shall be the Oaktown Mine, unless the parties mutually agree to an alternative
source.
 
3.  Exhibit A is amended to provide for a monthly weighted average of chlorine
of .10% and .06ug/g of mercury. To the extent coal is shipped in excess of this
specification, VPS may reject such shipments.
 
4.  VPS' stored coal pile of 301,322 tons located on Prosperity Mine may, based
on instructions from VPS to VF, be moved to any of VPS' plants. VF will be
reimbursed for transport costs but will waive the previously agreed upon
handling fee of [**].
 
5.  No other terms of the Warrick Unit 4 Contract have been modified by this
Amendment.
 
WHEREFORE, the parties have caused this Amendment to be effective as of October
31, 2011.
 
 
Vectren Power Supply
 
Vectren Fuels
                   
By
Wayne Games
 
By
Randy L. Beck
                   
Its
VP – Power Supply
 
Its
President






--------------------------------------------------------------------------------